
	

113 HR 2321 IH: District of Columbia National Guard Home Rule Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2321
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend to the Mayor of the District of Columbia the
		  same authority over the National Guard of the District of Columbia as the
		  Governors of the several States exercise over the National Guard of those
		  States with respect to administration of the National Guard and its use to
		  respond to natural disasters and other civil disturbances, while ensuring that
		  the President retains control of the National Guard of the District of Columbia
		  to respond to homeland defense emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia National Guard
			 Home Rule Act.
		2.Extension of
			 National Guard authorities to Mayor of the District of Columbia
			(a)Mayor as
			 Commander-in-ChiefSection 6 of the Act entitled An Act to
			 provide for the organization of the militia of the District of Columbia, and
			 for other purposes, approved March 1, 1889 (sec. 49–409, D.C. Official
			 Code), is amended by striking President of the United States and
			 inserting Mayor of the District of Columbia.
			(b)Reserve
			 corpsSection 72 of such Act (sec. 49–407, D.C. Official Code) is
			 amended by striking President of the United States each place it
			 appears and inserting Mayor of the District of Columbia.
			(c)Appointment of
			 commissioned officers(1)Section 7(a) of such Act
			 (sec. 49–301(a), D.C. Official Code) is amended—
					(A)by striking President of the
			 United States and inserting Mayor of the District of
			 Columbia; and
					(B)by striking President.
			 and inserting Mayor..
					(2)Section 9 of such Act (sec. 49–304,
			 D.C. Official Code) is amended by striking President and
			 inserting Mayor of the District of Columbia.
				(3)Section 13 of such Act (sec. 49–305,
			 D.C. Official Code) is amended by striking President of the United
			 States and inserting Mayor of the District of
			 Columbia.
				(4)Section 19 of such Act (sec. 49–311,
			 D.C. Official Code) is amended—
					(A)in subsection (a), by striking
			 to the Secretary of the Army and all that follows through
			 which board and inserting to a board of examination
			 appointed by the Commanding General, which; and
					(B)in subsection (b), by striking
			 the Secretary of the Army and all that follows through the
			 period and inserting the Mayor of the District of Columbia, together
			 with any recommendations of the Commanding General..
					(5)Section 20 of such Act (sec. 49–312,
			 D.C. Official Code) is amended—
					(A)by striking President of the
			 United States each place it appears and inserting Mayor of the
			 District of Columbia; and
					(B)by striking the President may
			 retire and inserting the Mayor may retire.
					(d)Call for
			 duty(1)Section 45 of such Act
			 (sec. 49–103, D.C. Official Code) is amended by striking , or for the
			 United States Marshal and all that follows through shall
			 thereupon order and inserting to order.
				(2)Section 46 of such Act (sec. 49–104,
			 D.C. Official Code) is amended by striking the President and
			 inserting the Mayor of the District of Columbia.
				(e)General courts
			 martialSection 51 of such Act (sec. 49–503, D.C. Official Code)
			 is amended by striking the President of the United States and
			 inserting the Mayor of the District of Columbia.
			3.Retention of
			 Presidential authority over use of National Guard of the District of Columbia
			 to respond to homeland defense emergencies
			(a)In
			 generalChapter 9 of title
			 32, United States Code, is amended by adding at the end the following new
			 section:
				
					909.Control of
				National Guard of the District of Columbia for homeland defense
				activitiesNotwithstanding the
				authority of the Mayor of the District of Columbia as the Commander-in-Chief of
				the National Guard of the District of Columbia, as provided by section 6 of the
				Act entitled An Act to provide for the organization of the militia of
				the District of Columbia, and for other purposes, approved March 1,
				1889 (sec. 49–409, D.C. Official Code), the President retains control over
				units and members of the National Guard of the District of Columbia to conduct
				homeland defense activities that the President determines to be necessary and
				appropriate for participation by the National Guard units or
				members.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						909. Control of National Guard of the
				District of Columbia for homeland defense
				activities.
					
					.
			4.Conforming
			 amendments to title 10, United States
			 Code
			(a)Failure To
			 satisfactorily perform prescribed trainingSection 10148(b) of
			 such title is amended by striking the commanding general of the District
			 of Columbia National Guard and inserting the Mayor of the
			 District of Columbia.
			(b)Appointment of
			 chief of National Guard bureauSection 10502(a)(1) of such title
			 is amended by striking the commanding general of the District of
			 Columbia National Guard and inserting the Mayor of the District
			 of Columbia.
			(c)Vice chief of
			 National Guard bureauSection 10505(a)(1)(A) of such title is
			 amended by striking the commanding general of the District of Columbia
			 National Guard and inserting the Mayor of the District of
			 Columbia.
			(d)Other senior
			 National Guard bureau officersSection 10506(a)(1) of such title
			 is amended by striking the commanding general of the District of
			 Columbia National Guard both places it appears and inserting the
			 Mayor of the District of Columbia.
			(e)Consent for
			 active duty or relocation(1)Section 12301 of title
			 10, United States Code, is amended—
					(A)in subsection (b), by striking
			 commanding general of the District of Columbia National Guard in
			 the second sentence and inserting Mayor of the District of
			 Columbia; and
					(B)in subsection (d), by striking
			 governor or other appropriate authority of the State concerned
			 and inserting governor of the State (or, in the case of the District of
			 Columbia National Guard, the Mayor of the District of Columbia).
					(2)Section 12406 of such title is
			 amended by striking the commanding general of the National Guard of the
			 District of Columbia and inserting the Mayor of the District of
			 Columbia.
				(f)Consent for
			 relocation of unitsSection 18238 of such title is amended by
			 striking the commanding general of the National Guard of the District of
			 Columbia and inserting the Mayor of the District of
			 Columbia.
			5.Conforming
			 amendments to title 32, United States
			 Code
			(a)Maintenance of
			 other troopsSection 109(c) of title 32, United States Code, is
			 amended by striking (or commanding general in the case of the District
			 of Columbia).
			(b)Drug
			 interdiction and Counter-Drug activitiesSection 112(h)(2) of
			 such title is amended by striking the Commanding General of the National
			 Guard of the District of Columbia and inserting the Mayor of the
			 District of Columbia.
			(c)Additional
			 assistanceSection 113 of such title is amended by adding at the
			 end the following new subsection:
				
					(e)Inclusion of
				district of columbiaIn this section, the term State
				includes the District of
				Columbia.
					.
			(d)Appointment of
			 adjutant generalSection 314 of such title is amended—
				(1)by striking
			 subsection (b);
				(2)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively; and
				(3)in subsection (b)
			 (as so redesignated), by striking the commanding general of the District
			 of Columbia National Guard and inserting the Mayor of the
			 District of Columbia,.
				(e)Relief from
			 national guard dutySection
			 325(a)(2)(B) of such title is amended by striking the commanding general
			 of the National Guard of the District of Columbia and inserting
			 the Mayor of the District of Columbia.
			(f)Authority To
			 order To perform Active Guard and Reserve duty
				(1)AuthoritySubsection (a) of section 328 of such title
			 is amended by striking the commanding general and inserting
			 the Mayor of the District of Columbia after consultation with the
			 commanding general.
				(2)Clerical
			 amendments
					(A)Section
			 headingThe heading of such
			 section is amended to read as follows:
						
							328.Active Guard
				and Reserve duty: authority of chief
				executive
							.
					(B)Table of
			 sectionsThe table of
			 sections at the beginning of chapter 3 of such title is amended by striking the
			 item relating to section 328 and inserting the following new item:
						
							
								328. Active Guard and Reserve duty:
				authority of chief
				executive.
							
							.
					(g)Personnel
			 mattersSection 505 of such title is amended by striking
			 commanding general of the National Guard of the District of
			 Columbia in the first sentence and inserting Mayor of the
			 District of Columbia.
			(h)National Guard
			 challenge programSection 509 of such title is amended—
				(1)in subsection
			 (c)(1), by striking the commanding general of the District of Columbia
			 National Guard, under which the Governor or the commanding general and
			 inserting the Mayor of the District of Columbia, under which the
			 Governor or the Mayor;
				(2)in subsection
			 (g)(2), by striking the commanding general of the District of Columbia
			 National Guard and inserting the Mayor of the District of
			 Columbia;
				(3)in subsection (j),
			 by striking the commanding general of the District of Columbia National
			 Guard and inserting the Mayor of the District of
			 Columbia; and
				(4)in subsection (k),
			 by striking the commanding general of the District of Columbia National
			 Guard and inserting the Mayor of the District of
			 Columbia.
				(i)Issuance of
			 suppliesSection 702(a) of such title is amended by striking
			 commanding general of the National Guard of the District of
			 Columbia and inserting Mayor of the District of
			 Columbia.
			(j)Appointment of
			 fiscal officerSection 708(a) of such title is amended by
			 striking commanding general of the National Guard of the District of
			 Columbia and inserting Mayor of the District of
			 Columbia.
			6.Conforming
			 amendment to the District of Columbia Home Rule ActSection 602(b) of the District of Columbia
			 Home Rule Act (sec. 1–206.02(b), D.C. Official Code) is amended by striking
			 the National Guard of the District of Columbia,.
		
